              Case 5:20-cv-01164-FB-ESC Document 1 Filed 09/29/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS

Civil Action No.
                                                                                      FILED
                                                                                        SEP 2 9   2020
RICHARD CARLISLE and ALISON MAYNARD,
                                                                                    CL< US, DISTRICT CLEjj<
                 Plaintiffs,
                                                                                      ERNITRITTA

vs.

JACOB VOS; JACOB ZIMMERMAN; MARK BANKSTON; and LEONARD POZNER,
individuals; and WILLIAM F. LUCERO, in both his official and individual capacities,

                 Defendants.
                                                     S A 20 C A 1 16
                                 MOTION TO FILE UNDER SEAL


       Plaintiff Alison Maynard, for herself, respectfully asks that the documents she files
herewith be kept under seal, as they are confidential. They are as follows:

       The name-change order, whereby her name was changed to Sonja Mullerin in Alachua
      1.
County, Florida, in June 2011. She wishes to proceed in this case under her birth name, Alison
Maynard, for reasons of personal safety. She signs the present motion in both names.

      2.Her "Application to Proceed in District Court without Prepaying Fees or Cods," since
her financial information should be kept confidential.

    WHEREFORE, cause being shown, the two referenced documents (and the present motion)
should be sealed, in the interest ofjustice.

           Dated this   2c,day of September, 2020.
                                                                   L;:t /
                                                             Alison Maynard


                                                                        IVL.,.

                                                             Sonja Mullerin
